DETAILED ACTION
This correspondence is in response to the communications received March 1, 2019.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
	It is noted that all of the independent claims 1, 9 and 18 claim the phase change material as the source of emission of electromagnetic signal of particular (infrared) wavelength.  Other embodiments are discussed in the specification, where the phase change material acts as a passive external light signal manipulator (such as a modulator), however no claims are directed to those embodiments, and are also mutually exclusive to this embodiment which is claimed.  Should the passive embodiment be represented in the future claims, a restriction by original presentation would be required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and the claims that depend therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “a ground plane layer”, however the specification does not further explain the meaning of the term “ground” and the drawings to not clarify the meaning of the term either.  Typically, the term “ground” signifies that a ground signal is applied to a particular terminal of a device.  However, in this instance, it is unclear what is being set forth with this term as no explanation is given.  It is conceivable that the term could signify that the electrode is the lower electrode as it is closer to the lowest portion of the device as opposed to the opposing electrodes (e.g. the “patterned element”).  For purposes of examination, the term will be treated as merely a label for the lower electrode.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 18 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the “the metasurface unit cell resonates to generate an electromagnetic signal comprising a defined wavelength” and wherein the specified wavelength is the disclosed wavelength in the specification of, as noted in ¶ 0019 and 0027, does not reasonably provide enablement for the metasurface unit cell resonates to generate any electromagnetic signal which is not supported by the specification, such as ultraviolet (since it is unclear that phase change material can vibrate at these higher frequencies, for example), full range of microwaves (e.g. 1mm to 25 micrometers), radio waves, visible (e.g. 750 nm to 400 nm), x-ray and gamma rays all of which fall in the claimed “defined [electromagnetic signal] wavelength”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

It should be noted that the only wavelengths supported by the specification when the phase change material itself is emitting electromagnetic (EM) waves (and not merely acting upon passing EM emission as a modulator or enhancing material for another outside provided EM emission) in the ranges which are provided in paragraph 0019 states, “the desired wavelength for the formed resonator, may be in the mid-wavelength infrared (MWIR) band or the long-wavelength infrared (LWIR) band”, and in paragraph 0027 of, “the desired wavelength may be between about 800 nanometers to 3 micrometers …. may be between about 800 nanometers to 15 micrometers …”, are wavelength that are recognized to be in the following electromagnetic wavelength spectrum.  The upper higher frequency of the range of 800 nanometers is visible red light, and the lower frequency of the range is 15 micrometers, which itself is the lower limit of “mid-infrared” electromagnetic spectrum.  Essentially, the claim language is too broad for what is disclosed.  Clearly the phase change material emission is only capable of what itself is naturally capable emitting (vibration limited) of and that performance capability (as detailed in ¶ 0019 and 0027) seems to be supported in the specification with the particular range given.  Essentially, the device appears to operate only in parts of the infrared spectrum.  Just to note, infrared waves are larger than the visible spectrum and smaller than microwaves.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “the metasurface unit cell resonates to generate an electromagnetic signal comprising a defined wavelength” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other wavelengths along the electromagnetic spectrum would be included under the currently overly broad claim recitation.  The knowledge in the art is such that a vibrating phase change material is limited as to what kind of EM emission it is capable of emitting itself.
B. The nature of the invention;
Utilizing an array of switchable phase change material cells that either can be controllably energized to be in a state (or not) where the cells can generate EM emission themselves.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art.  The Applicant only discloses the phase change materials as being capable of being excited by signals applied by opposing electrodes to excite the material to emit a specific infrared wavelength emission spectra.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  

Claims 1, 9, 18 and the claims that depend from them are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the metasurface unit cell which is composed of top and bottom electrodes, which sandwich a phase change material, which when stimulated by either of laser, electrical signal or a heater, create conditions for the cell to resonate with a signal applied the top and bottom electrodes across the phase change material, so that the phase change material emits an infrared wavelength emission, does not reasonably provide enablement for the inadequately claimed recitations per independent claim as detailed as follows:
Claim 1, “wherein in response to the phase change material transitioning from a first phase to a second phase, the metasurface unit cell resonates to generate an electromagnetic signal comprising a defined wavelength”, where from this claim recitation, it appears that the mere phase transition spurred by the stimulus would render the metasurface unit cell to spontaneously begin to emit infrared radiation, without an applied signal to the phase change material being applied across the top electrode (e.g. the “patterned element”) and the bottom electrode (e.g. the “ground plane layer”).
Claim 9, “wherein, in response to the phase change material adjacent the first patterned elements transitioning from a first phase to a second phase, the first patterned elements contribute to formation of a first resonator to generate a first electromagnetic signal comprising a first defined wavelength;
wherein, in response to the phase change material adjacent the second patterned elements transitioning from a third phase to a fourth phase, the second patterned elements contribute to formation of a second resonator to generate a second electromagnetic signal comprising a second defined wavelength”, where from this claim recitation, it appears that the mere phase transition spurred by the stimulus would render the metasurface unit cell to spontaneously begin to emit infrared radiation with only the use first and second patterned elements (e.g. only the top electrodes), without an applied signal to the phase change material being applied across both the top electrode (e.g. the “patterned element”) and the bottom electrode (e.g. the “ground plane layer”).
Claim 18, “generating an electromagnetic signal at a defined wavelength due to formation of a resonator in response to the transitioning of the phase change material from the first phase to the second phase”, where from this claim recitation, it appears that the mere phase transition spurred by the stimulus would render the metasurface unit cell to spontaneously begin to emit infrared radiation, without an applied signal to the phase change material being applied across both the top electrode (e.g. the “patterned element”) and the bottom electrode (e.g. the “ground plane layer”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The specification only provides support for the phase change material in the unit cell is emitting infrared radiation, when a signal is applied across the top and bottom electrodes and the stimulus is applied to engage the emission state of the unit cell.  There is no explanation of how the unit cell phase change material can begin to resonate and emit infrared radiation without the applied voltage across the phase change material applied by top and bottom electrodes.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The metasurface unit cell is claimed in such a manner that infrared emission occurs without an applied electrical signal across the phase change material or by just one of the electrodes and the phase change material, and therefore as the independent claims are currently claimed, they are not commensurate with the scope of the enablement and not adequately supported by the written description.  
B. The nature of the invention;
Utilizing an array of switchable phase change material cells that either can be controllably energized to be in a state (or not) where the cells can generate EM emission themselves.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art.  The Applicant only discloses the phase change materials as being capable of being excited by signals applied by opposing electrodes to excite the material to emit a specific infrared wavelength emission spectra.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim. 


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    364
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    736
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1 and 2, a metasurface unit cell (¶ 0015, “The patterned element , the phase change material layer, and the ground plane layer may operate together to form a resonant circuit or resonator that may resonate and generate an electromagnetic signal as an output signal … the phase change material layer may be configured to operate as a dielectric spacer between the patterned element and the ground plane layer, the dielectric characteristics of the phase change material may be affected by the operation of the resonator.”) comprising:

a ground plane layer (120) comprising a first conductive material (¶ 0022, “The ground plane layer 120 may comprise a conductive material, such as, for example, refractory metals such as tungsten or molybdenum.”);

a phase change material layer (130) operably coupled to the ground plane layer (130 on 120), 

the phase change material layer comprising a phase change material configured to transition between an amorphous phase and a crystalline phase in response to a stimulus (¶ 0015, discusses the materials for the phase change layer as the only disclosed materials being “… chalcogenide glass such as germanium-antimony-tellurium (GST) or germanium telluride (GeTe)…”);

a patterned element (140) disposed adjacent to the phase change material layer (140 is on 130), 

the patterned element comprising a second conductive material (¶ 0015, “the patterned element, which may comprise a conductive or dielectric material…”); and

wherein in response to the phase change material transitioning from a first phase to a second phase, the metasurface unit cell resonates to generate an electromagnetic signal comprising a defined wavelength (see “Output Signal 164” in Fig. 2, ¶ 0015, 0027, 0028, etc.);

wherein the first phase is the amorphous phase or the crystalline phase and the second phase is the other of the amorphous phase or the crystalline phase (¶ 0028); and

wherein in response to the phase change material being in the first phase, the metasurface unit cell does not resonate to generate the electromagnetic signal comprising the defined wavelength (¶ 0005).

    PNG
    media_image3.png
    706
    839
    media_image3.png
    Greyscale

Regarding claim 9, the Applicant discloses in Fig. 1-4, a metasurface array comprising:

a ground plane layer (120) comprising a first conductive material (¶ 0022);

a phase change material layer (130) operably coupled to the ground plane layer (130 on 120), 

the phase change material layer comprising a phase change material configured to transition between an amorphous phase and a crystalline phase in response to a stimulus (¶ 0015);

a plurality of first patterned elements (140 in 210) disposed adjacent to the phase change material layer (140 on 130), 

the first patterned elements having a first layout (Fig. 3, 210); and

a plurality of second patterned elements (140 in 220) disposed adjacent to the phase change material layer (140 on 130), 

the second patterned elements having a second layout (Fig. 3, 220);

wherein, in response to the phase change material adjacent the first patterned elements transitioning from a first phase to a second phase (see “Output Signal 164” in Fig. 2, ¶ 0015, 0027, 0028, etc.), the first patterned elements contribute to formation of a first resonator to generate a first electromagnetic signal comprising a first defined wavelength (output signals described in ¶ 0034 for Fig. 4, where one of the output signals 313, 315, 317, 319 corresponding to the first patterned elements);

wherein, in response to the phase change material adjacent the second patterned elements transitioning from a third phase to a fourth phase (the phase change for the elements in the second patterned elements area, 220), 

the second patterned elements contribute to formation of a second resonator to generate a second electromagnetic signal comprising a second defined wavelength (output signals described in ¶ 0034 for Fig. 4, where one of the output signals 313, 315, 317, 319 corresponding to the first patterned elements, the signal being associated with the second patterned element area);

wherein the first phase is the amorphous phase or the crystalline phase and the second phase is the other of the amorphous phase or the crystalline phase to the first phase (¶ 0037); and

wherein the third phase is the amorphous phase or the crystalline phase and the fourth phase is the other of the amorphous phase or the crystalline phase to the third phase (¶ 0037).

Regarding claim 18, the Applicant discloses in Fig. 1-4, a  method comprising:

applying a stimulus to a phase change material of a metasurface unit cell (discussed in ¶ 0038, electrical, optical or thermal signals can be the stimulus);

transitioning the phase change material from a first phase to a second phase in response to the application of the stimulus of the phase change material (see “Output Signal 164” in Fig. 2, ¶ 0015, 0027, 0028, etc.), 

the first phase being an amorphous phase or a crystalline phase and the second phase being the other of the amorphous phase or the crystalline phase (¶ 0037); and

generating an electromagnetic signal at a defined wavelength due to formation of a resonator in response to the transitioning of the phase change material from the first phase to the second phase (¶ 0015, “The patterned element , the phase change material layer, and the ground plane layer may operate together to form a resonant circuit or resonator that may resonate and generate an electromagnetic signal as an output signal … the phase change material layer may be configured to operate as a dielectric spacer between the patterned element and the ground plane layer, the dielectric characteristics of the phase change material may be affected by the operation of the resonator.”), 

the resonator comprising a patterned element and the phase change material (100 has 140 and 130),

wherein the metasurface unit cell comprises the patterned element (140), the phase change material (130), and a ground plane layer (120), 

wherein the patterned element is disposed adjacent to the phase change material (140 on 130), and the phase change material is operably coupled to the ground plane layer (130 on 120).


Allowable Subject Matter
Below are the potential reasons for allowance below, provided the 112 rejections are overcome.

A 103 rejection was attempted with Kato et al. (US 8,045,369) in view of Czubatyj et al. (US 7,723,715), however for the following reasons, the rejection was not possible.

    PNG
    media_image4.png
    493
    753
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    492
    788
    media_image5.png
    Greyscale

Regarding claim 1, the prior art of Kato discloses in Fig. 2A-2D, a metasurface unit cell (many cells in the array shown above, a single cell will be discussed below.  Meta materials are materials that are not found in nature and are human made, such as phase change materials which can exist in two different states of crystalline and amorphous as will be discussed below) comprising:

a ground plane layer (“first conductive layer 27”, col. 3, line 23, where the term “ground” is interpreted to mean that the conductor is closer to the lower region of the device, hence closer to ground.  As no description is given with regard to this aspect, as detailed in the 112 second paragraph rejection) comprising a first conductive material (col. 3, line 40-45 discusses the use of indium tin oxide (ITO) for use for both of 27 and 28);

a phase change material layer (“phase change layer 29”, col. 3, line 26) operably coupled to the ground plane layer (29 is in direct electrical contact with 28, as can be seen in Fig. 2B), 

the phase change material layer (29) comprising a phase change material configured to transition between an amorphous phase and a crystalline phase (col. 3, lines 46-48, “The phase change layer 29 is formed of a material that changes reversibly between a crystalline state and an amorphous state.”) in response to a stimulus (one stimulus could be optical, by laser, col. 5, lines 5-6, “Irradiated with laser light, the phase change layer 29 changes its phase …”);

a patterned element (“second conductive layer 28”, col. 3, lines 24, it can be seen in figs 2A and 2B, that electrodes 28 are arranged in such as way that they have a particular pattern as shown in Fig. 2A, the vertical orderly vertical stripes and in cross section in Fig. 2B, they are only immediately over the phase change materials 29.  The “patterned” aspect is discussed further as a “product-by-process” claim limitation, see below.) disposed adjacent to the phase change material layer (28 is located above 29, in direct electrical contact), 

the patterned element comprising a second conductive material (28 is a separate and distinct conductive material from 27, where the could be the same material, and their separate distinctness satisfies the limitation, and further one or both 28, 27 could be transparent as discussed col. 3, lines 32-45).

The specific aspect that Kato fails to disclose is that after the stimulus (e.g. laser light, electrical signal or a heater) is applied to the metasurface unit cell composed of top and bottom electrodes across a phase change material, the phase change material is brought into a state where the conditions of the stimulus and the signals applied by the top and bottom electrodes across the phase change material, coordinate to allow the phase change material to emit infrared radiation.  The following recitation, inadequately points to this concept in the following recitation, “wherein in response to the phase change material transitioning from a first phase to a second phase, the metasurface unit cell resonates to generate an electromagnetic signal comprising a defined wavelength”, which will need to be corrected to overcome the 112 rejection before the claims can be considered to be in condition for allowance.  This is in addition to the following recitations,
“wherein the first phase is the amorphous phase or the crystalline phase and the second phase is the other of the amorphous phase or the crystalline phase; and
wherein in response to the phase change material being in the first phase, the metasurface unit cell does not resonate to generate the electromagnetic signal comprising the defined wavelength”.

It should be noted that the concept of a phase change material emitting infrared radiation is a known quantity, as shown by Czubatyj et al. (US 7,723,715) Fig. 6, shown below is an infrared emitter, see col. 13, lines 10-24.  Where the pore 40 is the emission layer, wherein the pore region is made of phase change material layer 28, discussed materials in col. 8, lines 25-40, which includes many PCM including GST.  However a clear motivation is lacking in why one would desire to combine both references to arrive at a rejection of the independent claims.

    PNG
    media_image6.png
    353
    378
    media_image6.png
    Greyscale


The same reasoning applies to independent claims 9 and 18, for the reasons detailed in the discussion above for claim 1, and again provided the 112 rejections are overcome.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893